DETAILED ACTION
	The Response filed 29 June 2022 has been entered.  Claims 1-8 and 10-14 remain pending.  Claim 9 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive in view of Kesselaar et al. (US 2017/0284584) and Bonaldo (US 5,947,954).
The applicant argues with respect to claims 1 and 13 on pgs. 8-10 of the Response that the prior art lacks “the openings of the first and second parts being located not in the rotational axis of first and second part which is defined by the centre of the counter-rotation of the first and second part during coupling” so that the openings in the contact surfaces of the parts are selectively brought into fluid communication when the parts are counter-rotated.  However, Bonaldo teaches in Figs. 1-10 a connector comprising a first part 20, 40 and a second part 30, wherein the openings (at the ends of passages 36, 44 that are selectively brought into contact with each other) of the first and second parts 20, 40, 30 are located not in the rotational axis of first and second part 20, 40, 30 which is defined by the centre of the counter-rotation of the first and second part 20, 40, 30 during coupling.  In other words, when the parts 20, 40, 30 are counter-rotated (i.e. at least one part is rotated relative to the other part), then the openings in the contact surfaces are selectively positioned into and out of fluid communication with each other.  The configuration of the selectively communicable openings taught by Bonaldo are used to modify the openings in the connectors disclosed by Kesselaar in Figs. 1-10.
Drawings
The applicant states on pg. 7 of the Response that a replacement drawing has been filed in which the grips 14, 24 are illustrated as providing the means to prevent the releasable covering from being removed before the ports are mechanically coupled, as claimed in claim 4 and to which the examiner objected.  However, it appears that such a replacement drawing has not been filed, so the previous objection is maintained as recited below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means to prevent the releasable covering from being removed from the openings before the first and second ports are mechanically coupled (as claimed in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments to the specification filed 29 June 2022 are accepted.
Claim Objections
Claims 1, 5, 13 are objected to because of the following informalities:  
In claim 1, lines 6 and 8, it is suggested that the listed limitations end with a comma (,) to clearly separate the listed limitations.  
In claim 1, line 18, it is suggested that “part” be changed to --parts--.
In claim 1, line 18, it is suggested that “the openings of the first and second parts” be changed to --the openings in the contact surfaces of the first and second parts--.
In claim 1, lines 18-19, it is suggested that “are located not” be changed to --are not located--.
In claim 1, line 19, “of first” should be changed to --of the first--.
In claim 1, line 19, it suggested that “part” be changed to --parts--.
In claim 1, line 20, it suggested that “part” be changed to --parts--.
In claim 1, one of the periods (.) at the end of the claim should be deleted.
In claim 5, lines 2, it is suggested that “contact surfaces configured” be changed to --contact surfaces and configured--.
In claim 13, line 2, “rotations axis” should be changed to --rotational axis--.
In claim 13, lines 6 and 8, it is suggested that the listed limitations end with a comma (,) to clearly separate the listed limitations.  
In claim 13, line 16, it is suggested that “part” be changed to --parts--.
In claim 13, lines 16-17, it is suggested that “the openings of the first and second parts” be changed to --the openings in the contact surfaces of the first and second parts--.
In claim 13, line 17, it is suggested that “are located not” be changed to --are not located--.
In claim 13, line 17, “the rotational axis of first and second part” should be changed to --the rotational axes of the first and second parts--.
In claim 13, line 17, “which is defined” should be changed to --which are defined--.
In claim 13, line 18, it suggested that “part” be changed to --parts--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “complementary means for mechanically coupling the parts…by counter-rotating of the first and second part” in claim 1, “complementary means for mechanically interlock with each other [the grips]” in claim 3, “means that prevent the openings in the contact surfaces…are brought to match…before the release coverings are removed…and the parts are rotated to the locked position” in claim 7, and “means to optically indicate the relative position of the first and second part to each other…” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected (wherein claims 2-8 and 10-12 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, it is unclear whether the recitation of “wherein each part includes a cover for the contact coverings covers over the contact surfaces” is intended to recite structure different from the recitation in line 9 of each part being provided with “a releasable covering of the opening the contact surface.”  As understood, the recitation in lines 7-8 is a newly presented limitation that is redundant with the limitation in line 9, so it is suggested that the recitation in lines 7-8 be deleted.
In claim 13, lines 7-8, it is unclear whether the recitation of “wherein each part includes a cover for the contact coverings covers over the contact surfaces” is supposed to recite structure different from the recitation in line 9 of each part being provided with “a releasable covering of the opening the contact surface.”  As understood, the recitation in lines 7-8 is a newly presented limitation that is redundant with the limitation in line 9, so it is suggested that the recitation in lines 7-8 be deleted.
In claim 14, it is unclear whether the recitation of “at least one connector according to claim 1” positively introduces another connector according to claim 1 in addition to the connector recited in claim 13, on which claim 14 depends.  As understood, the connector recited in claim 14 is essentially the same as the connector recited in claim 13, and the intent of claim 14 is to claim that the freeze bag comprises at least one recess to accommodate at least one of said connector (already recited in claim 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, and 13-14 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar et al. (US 2017/0284584) in view of Bonaldo (US 5,947,954).
Regarding claim 1, Kesselaar discloses in Figs. 1-10 a connector comprising a first part (comprising either of parts 100, 200) and a second part (comprising either of parts 200, 100), each provided with 
- a contact surface (at first ends 101, 201) and at least one non-contact surface facing away from the contact surface 
- at least one opening 131, 231 in the contact surface having a fluid connection to at least one opening of the non-contact surface 
- wherein each part 100, 200 includes a cover 520A, 520B for the contact coverings covers over the contact surfaces 
- a releasable covering 520A, 520B of the opening 131, 231 in the contact surface, and 
- complementary means 150, 250 for mechanically coupling the parts 100, 200 at the contact surfaces to form the connector (paragraphs 34-35)
characterized in that the complementary means 150, 250 for mechanically coupling the parts 100, 200 are configured to mechanically interlock with each other by counter-rotation of both the first and second parts 100, 200 about a single rotational axis which is orthogonal to the contact surfaces (paragraph 35); and the openings 131, 231 in the contact surfaces are configured to be brought to match at least in part to provide fluid communication through the openings 131, 231 by counter-rotation of both the first and second part 100, 200 about the rotational axis.  
Kesselaar lacks teaching that the openings of the first and second parts are located not in the rotational axis of first and second part which is defined by the centre of the counter-rotation of the first and second part during coupling.
Bonaldo teaches in Figs. 1-10 a connector comprising a first part 20, 40 and a second part 30, wherein the openings (at the ends of passages 36, 44 that are selectively brought into contact with each other) of the first and second parts 20, 40, 30 are located not in the rotational axis of first and second part 20, 40, 30 which is defined by the centre of the counter-rotation of the first and second part 20, 40, 30 during coupling (Figs. 3-4 and col. 4, lines 38-43).  In other words, when the parts 20, 40, 30 are counter-rotated (i.e. at least one part is rotated relative to the other part), then the openings in the contact surfaces are selectively positioned into and out of fluid communication with each other.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the openings in the contact surfaces of the connector disclosed by Kesselaar to not be located on the rotational axis of the first and second parts so that the openings in the contact surfaces can be selectively positioned into and out of fluid communication with each other, as Bonaldo teaches, because such a configuration allows the openings in the contact surfaces to operate like a valve that the provides the user the ability to adjust flow between incrementally between fully open and fully closed. 
Regarding claim 2, Kesselaar discloses in Figs. 1-10 that the releasable coverings 520A, 520B of the openings 131, 231 in the contact surfaces are attached to extricable grips 501A, 501B.  
Regarding claim 3, Kesselaar discloses in Figs. 1-10 that the extricable grips 501A, 501B are provided with complementary means 550A, 550B for mechanically interlocking with each other (paragraph 40).  
Regarding claim 5, Kesselaar discloses in Figs. 1-10 that the releasable coverings 520A, 520B are adhered as a folded double layer (as shown in the drawings and as is apparent from the coverings 520A, 520B being “peel strips” that are peeled off when pulled along the plane in which they lie across the openings) to the contact surfaces configured to be peeled off the openings 131, 231 in the contact surfaces by simultaneously removing the mechanically interlocked grips 501A, 501B at least in part from the mechanically interlocked first part 100 and second part 200 (paragraph 40).  
Regarding claim 6, Kesselaar discloses in Figs. 1-10 that the releasable coverings 520A, 520B are welded to the contact surfaces (paragraph 41).  
Regarding claim 7, Kesselaar discloses in Figs. 1-10 that the first part 100 and second part 200 are provided with means (comprising the assembly 500 of the coverings 520A, 520B and respective grips 501A, 501B) that prevent the openings in the contact surfaces of the first part 100 and second part 200 to be brought to match at least in part to provide fluid communication through the openings before the releaseable coverings 520A, 520B are removed from the openings and the parts 100, 200 are rotated to the locked position (paragraphs 35-37).  
Regarding claim 8, Kesselaar discloses in Figs. 1-10 that the first and second part 100, 200 are provided with means 190, 290 to optically indicate the relative positions of the first and second part 100, 200 to each other during counter-rotation of the parts 100, 200 (paragraph 44).  
Regarding claim 10, Kesselaar discloses in Figs. 1-10 that at least of the openings of the first and second parts 100, 200 in the contact surfaces is provided with a gasket 130, 230.  
Regarding claim 13, Kesselaar and Bonaldo teach a connector as previously discussed with regard to claim 1.  With regard to the connector being for a medical tubing set comprising at least one freeze bag and at least one tube, “freeze” is merely interpreted as a name for a bag rather than necessarily defining additional structure or function of the bag, Kesselaar discloses in paragraphs 50-51 that the connector can be used with a “bioreactor bag 900” and tubing 1100, 1101, and a bioreactor bag is interpreted as being usable for medical uses, so the set disclosed by Kesselaar in paragraphs 50-51 is interpreted as a medical set. 
Regarding claim 14, Kesselaar discloses in paragraph 50 and Fig. 10 that the freeze bag 900 comprises at least one recess to accommodate at least one connector according to claim 1 (because the bag has an internal chamber that is clearly big enough to fit one of the connectors 100, 200, 1000).
Claim 4 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar in Bonaldo as applied to claim 2 above, and further in view of Williams et al. (US 2013/0289517).
Regarding claim 4, Kesselaar discloses a connector, as previously discussed, but lacks teaching that the first part and the second part are provided with means to prevent the releaseable coverings from being removed from the openings in the contact surfaces before the first part and second part are mechanically coupled.
Williams teaches in Figs. 1-40 a connector wherein the first part 100a and the second part 100b are provided with means 300 to prevent the releaseable coverings 400 from being removed from the openings before the first part 100a and second part 100b are mechanically coupled.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the parts disclosed in the combination of Kesselaar and Bonaldo to be provided with means to prevent the releaseable coverings from being removed from the openings in the contact surfaces before the parts are mechanically coupled, as Williams teaches, wherein said means taught by Williams provides a rigid covering for the fragile releasable coverings while the parts are a part before coupling.
Claim 11 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar in view of Bonaldo as applied to claim 1 above, and further in view of Buchanan et al. (US 2008/0265561).
Regarding claim 11, Kesselaar discloses in Figs. 1-3 openings in the non-contact surfaces of the first and second parts, as previously discussed, but lacks teaching that said openings in the non-contact surfaces are orthogonal to each other.
Buchanan teaches in Figs. 24-26 and paragraphs 108-110 openings in the non-contact surfaces of connector parts 192, 194 are orthogonal to each other, because paragraph 109 teaches that the angle of the opening in one contact surface relative to the opening in the contact surface of the same part can be adjusted, and paragraph 110 teaches that the different embodiments disclosed can be mixed and matched.  For example, if part 192 were used with one of the parts shown in Fig. 18, then openings of the non-contact surfaces would be orthogonal to each other.  Another example would be if the angle between portions 200, 204 of part 192 was 45o and the angle between portions 200’, 204’ of part 194 was 135o, then the openings in portions 200, 200’ would be orthogonal to each other.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle at which the openings in the non-contact surfaces are oriented relative to each other in the combination of Kesselaar and Bonaldo to be orthogonal because Buchanan teaches paragraph 108-110 that varying the relative orientation of said openings of the non-contact surfaces is obvious.  Furthermore, the orthogonal orientation would be useful in providing leverage for rotating the connector parts relative to each other to lock/unlock their connection, and it would be helpful in directing the flow path for a more direct route and/or around obstacles, such as around other medical/lab equipment.
Claim 12 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Kesselaar in view of Bonaldo as applied to claim 1 above, and further in view of Burdge (US 2016/0305574).
Regarding claim 12, Kesselaar discloses in Figs. 1-10 that the openings in the non-contact surfaces are each provided with what appear to be barbs 106, 206, but lacks teaching that said openings in the non-contact surfaces are provided with a Luer-lock adapter.  
Burdge teaches in Figs. 19-35 that openings 212, 262 in the non-contact surfaces are provided with a Luer-lock adapter as an alternative to the barbs shown (paragraph 122).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the openings in the non-contacts surfaces in the combination of Kesselaar and Bonaldo to each be provided with a Luer-lock adapter as an alternative to the barbs Kesselaar discloses, as Burdge teaches (paragraph 122).
Examiner’s Notes
It appears that claim 14 would overcome the prior art if the connector recited in claim 13 is positively recited as being positioned, fitted, or coupled to something in the recess of the freeze bag, because the recitation of the recess existing “to accommodate” the connector is broadly interpreted as meaning that the recess is capable of accommodating the connector within the recess.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753